Aponte v City of New York (2016 NY Slip Op 06788)





Aponte v City of New York


2016 NY Slip Op 06788


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1944 303070/12

[*1]Miguel Aponte, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents.


Mirman, Markovitz & Landau, P.C., New York (David J. Pretter of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Benjamin Welikson of counsel), for respondents.

Order, Supreme Court, Bronx County (Mitchell J. Danziger, J.), entered June 17, 2015, which denied plaintiff's motion for partial summary judgment against defendants on the issue of liability, unanimously affirmed, without costs.
The doctrine of res ipsa loquitur does not apply in this case; the doctrine merely permits an inference of negligence to be drawn by the factfinder and summary judgment is warranted only if the facts are undisputed and the inference of negligence is inescapable (see Morejon v Rais Constr. Co., 7 NY3d 203, 207, 209 [2006]). While plaintiff asserts that defendant City's paramedics dropped him while he was strapped into a stair chair and being lifted into an ambulance, the paramedics testified that one of them tripped while moving the stair chair toward a stretcher, but that the chair never fell to the ground and plaintiff was not hurt. Since the parties provide conflicting accounts of how the alleged accident occurred and whether plaintiff suffered injury as a result thereof, the court correctly denied plaintiff's motion for partial summary judgment (id. at 207, 212).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK